NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 11-1602
                                    _____________

                                RICHARD D. TURZAI,
                                                Appellant,
                                       v.

                   CITY OF PITTSBURGH; ROBYN L. BOTTESCH,
                 Individually and as an officer for the City of Pittsburgh;
               JOSEPH REIFF, Individually and as an officer for the City of Pittsburgh;
                       THOMAS HENDERSON, Individually and as an officer
                                for the City of Pittsburgh;
                       MATHEW TURKO, individually and as an officer
                                for the City of Pittsburgh;
                         GEORGETTE A. SCAFEDE, Individually and as an officer
                                for the City of Pittsburgh

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (D.C. No. 08-cv-01740)
                     District Judge: Honorable Joy Flowers Conti
                                    _____________

                          Submitted Under Third Circuit LAR 34.1(a)
                                  December 13, 2011

                 Before: SLOVITER and VANASKIE, Circuit Judges
                           and STENGEL,* District Judge

                           (Opinion Filed: January 13, 2012)

*Honorable Lawrence F. Stengel, United States District Court for the Eastern District of
Pennsylvania, sitting by designation.
                                      _____________

                                OPINION OF THE COURT
                                    _____________




STENGEL, District Judge.

        This is an appeal from the District Court’s grant of summary judgment in favor of

the City of Pittsburgh, et al., on Richard Turzai’s claims against all defendants under 42

U.S.C. § 1983 for deprivation of liberty without due process of law, malicious

prosecution, and violation of his First Amendment rights, and against the individual

defendants under Pennsylvania law for malicious prosecution, false arrest, invasion of

privacy, and illegal detention. The District Court granted the defendants’ motion for

summary judgment with respect to all federal question claims and dismissed the

plaintiff’s remaining claims arising under Pennsylvania law after declining to exercise

supplemental jurisdiction. We will affirm.1

        Because we write primarily for the parties, we need not discuss the facts or

procedural history of this case.




    1
     The District Court had jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
    We have jurisdiction pursuant to 28 U.S.C. § 1291. “Our standard of review
    applicable to an order granting summary judgment is plenary.” Nasir v. Morgan,
    250 F.3d 366, 368 (3d Cir. 2003). When the moving party is entitled to judgment as
    a matter of law, with the facts viewed in the light most favorable to the non-moving
    party, we may affirm the order of the District Court. Nicini v. Morra, 212 F.3d 798,
    805-06 (3d Cir. 2000).
                                              2
       Turzai first contends that the District Court erred in granting summary judgment

regarding Turzai’s malicious prosecution claims because the District Court did not

consider all of Turzai’s contentions as they applied to his first arrest for criminal trespass

and simple mischief, which he asserts lacked probable cause. Specifically, Turzai

maintains that the arrest warrant prepared by Detective Bottesch does not establish

probable cause because it omitted a property survey that created conflict over the

ownership of the disputed property. Yet, Turzai acknowledges that Bottesch was unable

to obtain a copy of the survey despite her unsuccessful attempts to meet with Turzai at his

residence prior to obtaining the arrest warrant. We agree with the District Court that the

detective’s failure to consider Turzai’s survey or mention it in the affidavit does not

negate probable cause for the charges. Bottesch interviewed neighbors who witnessed

Turzai urinating on the side of Berard’s home on two separate occasions and posting

distasteful signs on her porch. The District Court did not err in finding that the

circumstances known to Bottesch would warrant a reasonable officer to believe that it

was more likely than not Turzai committed the crime of simple trespass and criminal

mischief. Those reasonable beliefs alone are enough to establish probable cause and

would not be negated if Bottesch unearthed the elusive property survey and included

reference to an alleged boundary dispute in the arrest warrant.

       Furthermore, Turzai’s argument that the District Court failed to understand

Turzai’s state law claims, much less consider them, is inherently flawed. The District

Court did not examine Turzai’s state law claims because it dismissed those claims

without prejudice after declining to exercise supplemental jurisdiction. The District

                                              3
Court considered the facts underlying those claims insofar as they created issues of fact

with regard to Turzai’s federal claims. Turzai’s rebuke of the District Court for its failure

to acknowledge an additional state law claim against Bottesch is unintelligible given the

Court’s discretion to decline to exercise jurisdiction over those state law claims.

       Still with regard to the first arrest warrant, Turzai also contends that the District

Court erred in granting summary judgment regarding Turzai’s malicious prosecution

claim because the charge of stalking was not supported by probable cause. Turzai asserts

that the first arrest warrant “entirely omits the undisputed fact that Berard never feared

bodily injury, and that she never suffered severe emotional distress” as required for the

charge of stalking. Appellant’s Brief at 31. However, the District Court properly found

that Berard feared bodily injury. Her repeated reports to police outlined an ongoing,

childish, but escalating, property dispute. By his own admission, Turzai posted signs that

could reasonably be viewed as intending to cause Berard substantial emotional distress.

We find the District Court did not err in finding that the charge of stalking was supported

by probable cause.

       In addition, Turzai argues that omissions and misrepresentations eliminated

probable cause for all three charges. We are unpersuaded by Turzai’s various

contentions. The District Court appropriately did not draw an unwarranted inference

from the allegation that Berard had a personal relationship with a police officer who was

not involved in the proceedings against Turzai. Moreover, the District Court correctly

found that even removing the various alleged misrepresentations and adding alleged

omissions to the affidavit, probable cause still existed. Finally, the Appellant

                                              4
misconstrues Berard’s personal interactions with the Magistrate Judge, attempting to cast

doubt on the impartiality of the proceedings. We find these arguments unavailing and the

District Court correctly did not draw unreasonable inferences from Turzai’s

unsubstantiated allegations.

       Next, Turzai argues that the District Court erred when analyzing Turzai’s second

arrest for retaliation against a witness. Turzai alleges that Officer Scafede maliciously

prosecuted him and deprived him of liberty without due process of law when he filed an

affidavit of probable cause seeking to charge him with retaliation. We have cautioned

that “[t]he probable cause determination is to be made only after considering the totality

of the circumstances, which requires courts to consider the cumulative weight of the

information set forth by the investigating officer in connection with reasonable inferences

that the officer is permitted to make based upon the officer’s specialized training and

experiences.” United States v. Yusuf, 461 F.3d 374, 390 (3d Cir. 2006) (citing United

States v. Arvizu, 534 U.S. 266, 275 (2002)). Here, Scafede’s affidavit of probable cause

detailed an interaction in which Turzai told Berard “you can’t have me thrown in jail and

get away with it.” Scafede was aware of the escalating dispute after her review of prior

police reports and the no-contact order that she believed applied to both Turzai and

Berard. The District Court did not err in its finding that the totality of the circumstances,

including the police reports documenting the un-neighborly feud as well as Scafede’s

multiple conversations with Berard, Turzai, Mr. and Mrs. Buck, Novak, and the

Magistrate Judge, led Scafede to the reasonable conclusion that plaintiff probably



                                              5
committed the crime of retaliation against a witness. Thus, the District Court correctly

found that there was probable cause to arrest Turzai for retaliation against a witness.

       Finally, Turzai contends that the police officers in this case are not entitled to

qualified immunity and the City is liable under the doctrine of municipal liability. The

District Court found that, even if the plaintiff could establish a constitutional violation,

the defendants were entitled to qualified immunity because the plaintiff did not set forth

sufficient evidence to show that it would have been clear to a reasonable officer what the

law required under the facts alleged. We need not discuss Turzai’s qualified immunity

argument because the plaintiff failed to show probable cause was lacking and, therefore,

cannot establish a constitutional violation by any individual defendant.

       Based on the foregoing, we will affirm the District Court’s grant of the

defendants’ motion for summary judgment.




                                               6